Case 8:21-cv-00541-CEH-SPF Document 30-1 Filed 04/12/21 Page 1 of 3 PageID 840




                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA


  STATE OF FLORIDA,

               Plaintiff,

  v.                                                  Civil Docket No. 8:21-cv-541-CEH-SPF

  The UNITED STATES OF AMERICA, et al.,

               Defendants.


                             DECLARATION OF MITCHELL DIAZ

        I, Mitchell Diaz, declare the following under 28 U.S.C. § 1746, and state that under penalty

 of perjury the following is true and correct to the best of my knowledge and belief:

        1.      I previously provided a sworn declaration in this case, Dkt. 23-4, which provided,

 among other things, a detailed history of my personal background and employment with U.S.

 Immigration and Customs Enforcement (ICE), my duties and responsibilities as the Assistant Field

 Office Director of the ICE Miami Field Office, the missions of ICE, and a brief discussion of 8

 U.S.C 1226(c). That information is incorporated by reference into this supplemental declaration

 which specifically addresses three additional individuals that Plaintiff has identified in a

 supplemental filing with this Court, Exhibit 19 (Dkt. 28-1) and Exhibit 20 (28-2) in further support

 of its Motion for Preliminary Injunction. The information in this declaration is current and accurate

 as of the time I signed below and is based upon my personal knowledge and other information I

 have gathered in my official capacity from other ICE individuals and ICE records.

        2.      According to records maintained or reviewed by ICE, Pablo Pineda-Ortuno’s

 conviction for Trafficking in Amphetamine in violation of Fla. Stat. § 893.135 (Ex. 20 at 2-3), is



                                                  1
Case 8:21-cv-00541-CEH-SPF Document 30-1 Filed 04/12/21 Page 2 of 3 PageID 841




 not an aggravated felony as defined under 8 U.S.C. § 1101(a)(43). 1 Should ICE take subsequent
                                                                               0F




 enforcement action against Pineda-Ortuno, he would be subject to custody under 8 U.S.C.

 § 1226(c) because his criminal conviction for Trafficking in Amphetamine under Fla. Stat.

 § 893.135 renders him deportable for having committed any offense covered under 8 U.S.C.

 § 1227(a)(2)(B) (controlled substance violation).

         3.           According to records maintained or reviewed by ICE, Jose C. Gaspar Pasqual (Ex.

 20 at 4-6), is a lawful permanent resident of the United States. Based upon a general understanding

 of the current caselaw in the Eleventh Circuit, Gaspar Pasqual’s convictions for the offenses of

 Burglary of a Dwelling, under Fla. Stat. § 810.02(3)(B), and Grand Theft from a Dwelling, under

 Fla. Stat. § 812.014(2)(d), are not generally aggravated felonies as defined by 8 U.S.C.

 § 1101(a)(43). 2 Should ICE take subsequent enforcement action against Gaspar Pasqual, he would
                 1F




 be subject to custody under 8 U.S.C. § 1226(c) because his multiple criminal convictions for

 Burglary of a Dwelling under Fla. Stat. § 810.02(3)(B) render him deportable for having

 committed offenses covered under 8 U.S.C. § 1227(a)(2)(A)(ii) (multiple convictions for crimes

 involving moral turpitude).

         4.           According to records maintained or reviewed by ICE, Waldo D. Mata (Ex. 20 at 7-

 8), is a lawful permanent resident of the United States. His convictions for Aggravated Stalking

 in violation of Fla. Stat. §§ 784.048(a)(3) and (4) are not aggravated felonies as defined by 8 U.S.C.

 § 1101(a)(43). Should ICE take subsequent enforcement action against Mata, he would be subject

 to custody under 8 U.S.C. § 1226(c) because his criminal convictions for Aggravated Stalking

 under Fla. Stat. §§ 784.048(a)(3) and (4), and Sell/Manufacture/Deliver/Possess with Intent



 1
  See Cintron v. U.S. Att’y Gen., 882 F.3d 1380 (11th Cir. 2018).
 2
  See generally United States v. Garcia-Martinez, 845 F.3d 1126 (11th Cir. 2017); see also Jaggernauth v. U.S. Att’y
 Gen., 432 F.3d 1346 (11th Cir. 2005).

                                                         2
Case 8:21-cv-00541-CEH-SPF Document 30-1 Filed 04/12/21 Page 3 of 3 PageID 842




 to/Sell/Manufacture/Deliver Cannabis under Fla. Stat. § 893.13(1)(a)2, render him deportable for

 having committed offenses covered under 8 U.S.C. § 1227(a)(2)(A)(ii) (multiple convictions for

 crimes involving moral turpitude) and (B) (controlled substance violation).

 I provide this declaration based on the best of my knowledge, information, belief, and reasonable

 inquiry for the above captioned case.

 Signed on this 12th day of April 2021
                                     Digitally signed by MITCHELL
                                     DIAZ
 MITCHELL DIAZ                       Date: 2021.04.12 10:53:10
 ____________________                -04'00'
 Mitchell Diaz
 Assistant Field Office Director
 Miami Field Office
 Enforcement and Removal Operations
 U.S. Immigration and Customs Enforcement




                                                 3
